UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     MARCIA MOCNY,                                 DOCKET NUMBER
                 Appellant,                        CH-831E-15-0295-I-1

                  v.

     OFFICE OF PERSONNEL                           DATE: June 28, 2016
       MANAGEMENT,
                   Agency.




           Matthew L. Edwards, Chicago, Illinois, for the appellant.
           Delores A. Saunders, Washington, D.C., for the agency.


                                          BEFORE

                             Susan Tsui Grundmann, Chairman
                                Mark A. Robbins, Member


                                          ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     affirmed the reconsideration decision of the Office of Personnel Management
     denying her application for disability retirement. The two Board members cannot
     agree on the disposition of the petition for review. Therefore, the initial decision
     now becomes the final decision of the Merit Systems Protection Board in this
     appeal. Title 5 of the Code of Federal Regulations, section 1200.3(b) (5 C.F.R.
     § 1200.3(b)). This decision shall not be considered as precedent by the Board in
     any other case. 5 C.F.R. § 1200.3(d).
                                                                                    2

                NOTICE TO THE APPELLANT REGARDING
                   YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of the final decision by the U.S. Court
of Appeals for the Federal Circuit. You must submit your request to the court at
the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode/htm.
Additional        information      is      available       at      the         court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court's Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for       information     regarding     pro     bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.                                                                          The
                                                                                  3

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.